Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 14-25 and 29-33, without traverse, filed December 13, 2021 is acknowledged and has been entered.  Claims 1-13, 26-28, and 34-43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Although Applicant failed to make a species election for the pharmaceutical compositions listed in claims 18-24, all the species identified and listed have been rejoined with elected Group II for prosecution on the merits.  Accordingly, claims 1-43 are pending.  Claims 14-25 and 29-33 are under examination.

Priority
2.	Acknowledgment is made of Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b).  Applicant claims the benefit of priority of Provisional Application Number 62/429,069 filed 12/1/2016 and Provisional Application Number 62/457,139 filed 2/9/2017.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/064029 filed 11/30/2017, is December 1, 2016 which is the filing date of Provisional Application 62/429,069 from which the benefit of priority is claimed. 

Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. In this case, the specification lacks proper antecedent basis for the recitation of “body specimen” and “body specimen collection means.” See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 14-25 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is indefinite in appearing to recite mental steps in reciting, “obtaining a concentration of C-reactive protein (CRP) in said serum sample”, “obtaining a cell count of neutrophils in said blood sample”, “obtaining a concentration of Human type Cathelicidin (LL-37) in said serum sample”, and “obtaining a concentration of Chitinase 3-like 1 (CHI3L1) in said serum sample” because it is unclear as to whether immunological assays are involved in obtaining the concentration values of CRP, LL-37, CHI3L1, and cell count of neutrophils in the serum and blood sample of the subject having inflammatory bowel disease (IBD).
	Claim 14 is indefinite in lacking antecedent basis in reciting, “the index upper quartile.”    
	Claim 15 has improper antecedent basis problem in reciting, “A method as in claim 14.”  It should recite, “The method as in claim 14.”  See also claims 16-25.
	Claim 15 is indefinite in reciting, “A method as in claim 14” because it is unclear as to whether the instant claim 15 depends specifically from claim 14 or a method other than but similar to claim 14. Same analogous comment and problem applies to claims 16-25.	
	Claim 18 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
Claim 19 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
	Claim 20 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
Claim 21 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
Claim 22 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
	Claim 23 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
	Claim 24 is objected to in reciting, “an pharmaceutical composition.” It should recite, “a pharmaceutical composition.”	
Claim 30 has improper antecedent basis problem in reciting, “A system as in claim 29.”  It should recite, “The system as in claim 29.”  See also claims 31-33.
	Claim 30 is indefinite in reciting, “A system as in claim 29.” because it is unclear as to whether the instant claim 30 depends specifically from claim 29 or a system other than but similar to claim 29. Same analogous comment and problem applies to claims 31-33.
	Claim 29 is ambiguous in reciting, “a body specimen collection means” and “a body specimen” in all occurrences in the claim because it is unclear what Applicant intends to encompass in the recitation of “body specimen” and “body specimen collection means” and the specification does not appear to clearly define what should be encompassed in the recitations. Same analogous comments and problems apply to claim 32. 	
	Claim 29 is further vague and indefinite in reciting, “an assay for measuring … (CRP)”, “an assay for measuring … (LL-37)”, and “an assay for measuring … C-reactive protein (CHI3L1)” because the term “assay” encompasses a method such as an immunological assay method, whereas claim 29 is drawn to a system. Does Applicant perhaps intend, “an assay reagent” as set forth in paragraphs [0088, 0092, 0095] of Applicant’s disclosure? Same analogous comments and problems apply to claim 32.
Claim 29 is indefinite in lacking antecedent basis in reciting, “the index upper quartile.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “body specimen collection means” and “assay [for measuring] in claims 29 and 32.
With respect to claims 29 and 32, the specification does not provide support to define what structural components are encompassed in the recitation “body specimen collection means.”
 The recitations of “an assay for measuring … (CRP)”, “an assay for measuring … (LL-37)”, and “an assay for measuring … C-reactive protein (CHI3L1)” in claim 29 appear to alternatively intend “assay reagent” components that are used to measure the recited biomarkers.  The term “assay reagent” is described in paragraphs [0088, 0092, 0095] of Applicant’s disclosure? 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
7.	Claims 14-25 and 29-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art of record fails to teach or fairly suggest a method for treating a human subject who has inflammatory bowel disease (IBD) and suffers from no mucosal healing using an index value of the sum of weighted values of a set of IBD and mucosal healing biomarkers comprising of C-reactive protein (CRP), Human type of Cathelicidin (LL-37), and Chitinase 3-like 1 (CH13L1) in a serum sample of the subject and neutrophil cell count in whole blood sample of the subject. The method comprises 
1) obtaining a weighted value of CRP concentration in the subject by measuring a concentration of CRP in the serum sample from the subject, obtaining a discretized CRP concentration value of the measured concentration of CRP, the discretized value of CRP being zero (0) if the measured concentration of CRP is less than about 2.8 ng/ml, and the discretized value of CRP being one (1) if the measured concentration of CRP is greater than about 2.8 ng/ml, and multiplying the discretized CRP concentration value by a CRP coefficient value of 1.12; to thus, obtain the weighted value of CRP concentration in the serum sample of the subject;
2) obtaining a weighted value of neutrophil cell count in the subject by performing a neutrophil cell count in the blood sample from the subject, obtaining a discretized neutrophil cell count value, the discretized neutrophil cell count value being zero (0) if the neutrophil cell count is less than about 35,000 per ml, and the discretized neutrophil cell count value being one (1) if the neutrophil cell count is greater than about 35,000 per ml, multiplying the discretized neutrophil cell count value by a cell count coefficient value 1.6; to thus, obtain the weighted value of neutrophil cell count in the blood sample of the subject; 
3) obtaining a weighted value of LL-37 concentration in the subject by measuring a concentration of LL-37 in the serum sample from the subject, obtaining a discretized LL-37 concentration value of the measured concentration of LL-37, the discretized value of LL-37 being zero (0) if the measured concentration of LL-37 is less than about 46 ng/ml, and the discretized value of LL-37 being one (1) if the measured concentration of LL-37 is greater than about 46 ng/ml, multiplying the discretized LL-37 concentration value by a LL-37 coefficient value of 0.9; to thus, obtain the weighted value of LL-37 concentration in the serum sample of the subject;
4) obtaining a weighted value of CHI3L1 concentration in the subject by measuring a concentration of CHI3L1 in the serum sample from the subject, obtaining a discretized CHI3L1 concentration value of the measured concentration of CHI3L1, the discretized value of CHI3L1 being zero (0) if the measured concentration of CHI3L1 is less than about 22 ng/ml, and the discretized value of CRP being one (1) if the measured concentration of CHI3L1 is greater than about 22 ng/ml, the discretized CHI3L1 concentration value is multiplied by a CHI3L1 coefficient value of 1.1; thus, obtaining the weighted value of CHI3L1 concentration in the serum sample of the subject;
5) obtaining the index value by summing the weighted value of each of the CRP concentration, the neutrophil cell count, the LL-37 concentration, and the CHI3L1 concentration;
6) determining that the human subject has a low mucosal healing when the index value is above the index upper quartile; and, 
7) administering an immunosuppressant agent and/or an anti-inflammatory agent configured to treat IBD and alleviate mucosal healing in the human subject.

Closest Prior Art
8.	Fournier et al. (The role of neutrophils during intestinal inflammation. Mucosal Immunology 5 (4): 354-366 (July 2012)) teach that neutrophils eliminate microbes that have translocated across a single layer of mucosal epithelial cells and during inflammation such as in the case of IBD, Crohn’s disease, and ulcerative colitis. During inflammation, neutrophils contribute to the recruitment of other immune cells in order to facilitate mucosal healing by releasing mediators necessary for the resolution of inflammation including LL-37 (CAP18) (Abstract; p. 355, left and right columns).

9.	Fengming et al. (Disease Markers. HINDAWI. Volume 2014, Article ID 710915. pp. 1-12 (19 May 2014)) teach that combinations of biomarkers including CRP and CHI3-L1 may be the most useful in the diagnosis, monitoring, and treatment of IBD.  Fengming et al. teach that CRP is one of the most important proteins in acute inflammation and  CHI3-L1 which is excreted by endotheliocytes and macrophages in intestines provides sensitivity and specificity that could reach up to 84.7% and 88.9% when cut off is 13.7 ng/g in active IBD (Abstract; p. 2, left column; p. 5). 
	
10.	Sun et al. (The Roles of Cathelicidin LL-37 in Inflammatory Bowel Disease. Inflamm Bowel Disease. 22 (8): 1986-1991 (August 2016)) teach that human cathelicidin LL-37 plays a prominent and complex role in IBD and has been characterized to have a protective effect in both Crohn’s disease and ulcerative colitis. The intricate functions of LL-37 in IBD may contribute to strategies for therapeutic interventions (Abstract and entire document). 	

11. 	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 7, 2022